        Case 1:19-cv-05173-MLB Document 16 Filed 02/20/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

HORMOZDI LAW FIRM, LLC, a                   )
Georgia Limited Liability Company, on       )
behalf of itself and all others similarly   )   Case No. 1:19-cv-05173-MLB
situated,                                   )
                                            )
      Plaintiff,                            )
                                            )
      v.                                    )
                                            )
ADVANTAGE INVESTIGATIVE                     )
SERVICES, LLC,                              )
                                            )
      Defendant.                            )

                          STIPULATION TO DISMISS

      Plaintiff, HORMOZDI LAW FIRM, LLC, and Defendant, ADVANTAGE

INVESTIGATIVE SERVICES, LLC, through their respective counsel below, and

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), stipulate to dismiss this

case, with prejudice, both sides to bear their own fees and costs.




                       [INTENTIONALLY LEFT BLANK]




                                            1
           Case 1:19-cv-05173-MLB Document 16 Filed 02/20/20 Page 2 of 2


By:/s/ Charles M. Clapp___________              By: /s/ William B. Pate_______
       Charles M. Clapp                            William B. Pate
       GA Bar No. 101089                           Dennis, Corry, Smith & Dixon, LLP
       5 Concourse Parkway NE                      900 Circle 75 Pkwy
       Suite 3000                                  Suite 1400
       Atlanta, Georgia 30328                      Atlanta, GA 30339
       Tel: 404.585.0040                           Telephone: 404-364-4507
       Fax: 404.393.8893                           wpate@dcplaw.com
       charles@lawcmc.com                          Attorney for Defendant




                           CERTIFICATE OF SERVICE

          On February 20, 2020, I electronically filed the Stipulation to Dismiss with
   the Clerk of the U.S. District Court, using the CM/ECF system. I e-mailed a copy
   of the filed Stipulation to Dismiss to Defense Counsel.

                            By: /s/ Charles M. Clapp
                                  Charles M. Clapp




                                            2
